DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending.	Claims 1-22 are under examination.

Priority
	Applicant's claim under 35 USC § 119(e) for the benefit of US provisional application Nos. 62/442,841 (filed 11/16/2016); 62/447,103 (filed 1/17/2017); and 62/480,330 (filed 3/31/2017) is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 11/16/2016.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosures of the priority applications.

Claim Objections
Claim 12 is objected to because of the following informalities:  ‘criteria’ is plural. Therefore, for clarity, the recited “a first criteria” and “a second criteria” should respectively be written as “a first criterion” and “a second criterion”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § |). Abstract ideas include mathematical concepts (including formulas, equations and calculations), and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of “sequencing data read realignment”.

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to methods, computer systems, and computer program products which fall within categories of statutory subject matter elaborated in 35 U.S.C. 101.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception (MPEP 2106.04 § II.A.1)
Mental processes and/or mathematical concepts recited in the claims include “obtaining… an initial alignment”;  “performing realignment processing”; “identifying one or more candidate indels”; “creating a flattened aligned read”; "determining… one or more candidate realignments"; and “providing [an] alignment… based on… selection criteria”.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

	Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites an additional element that is not an abstract idea: "computer-implemented", i.e., requiring performance of the method with a generic computer. Claim 15 recites a similar additional element: “a computer system… comprising memory and at least one processor”, i.e. a generic computer to perform the method. Claim 19 recites “a computer program product… comprising: a tangible storage medium storing program instructions for execution of” the method, i.e. instructions to implement the method using a generic computer. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea, and are therefore mere instructions to apply the abstract idea using a computer. As such, the claims do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent or analogous (process) claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept (MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of sequence data). See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, 12-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al. (Genome Research, 21(6): 961-973, published June 2011) in view of Ajawatanawong et al. (Nucleic Acids Research, 40: 340-347; published June 2012) and Krawitz et al. (Bioinformatics, 26(6): 722-729; published February 2010).
Claim 1 is directed to a computer-implemented method for sequencing read realignment comprising 
a) obtaining an initial alignment;
b) performing realignment processing to produce candidate realignments, comprising
	i) identifying candidate indels,
ii) creating a ‘flattened aligned read’ by removing indels, 
	iii) determining candidate realignments by introducing candidate indels into the flattened aligned read; and
c) providing the initial alignment or a candidate realignment selected by certain criteria.
Claim 19 is directed to a computer program product carrying instructions configured to cause a computer system to perform said method.
With respect to claim 1, Albers teaches a computer-implemented method for “realigning reads to candidate haplotypes that represent alternative sequences to the reference” (pg. 961, Abstract), comprising
a) obtaining an initial alignment (pg. 962, Figure 1, ‘Read mapping’);
b) “realign all reads… to a number of candidate haplotypes” (pg. 962, l. column) by
	i) “provide… candidate indels” (pg. 962, l. column),
	ii) “group all candidate SNPs and indels into realignment windows… for each window, Dindel will generate candidate haplotypes” (pg. 963, l. column)
c) “estimate quality scores,” i.e. selection criteria, “for the candidate indels and other sequence variants” (pg. 963, l. column)
Albers does not teach creating a flattened aligned read by removing indels. 
Ajawatanawong teaches a computer implemented method of “preparing an alignment for further analysis” (pg. 340, Abstract), and states that “in addition to extracting indels, SeqFIRE can also output the non-indel portions of [a multiple sequence alignment]” (pg. 342, l. column). In other words, Ajawatanawong teaches creating a flattened aligned read by removing indels. As in the claimed invention, this step occurs prior to further sequence analysis.
Albers does not teach providing the initial alignment or a candidate realignment based on selection criteria.
Krawitz teaches a computer-implemented method of sequencing read realignment, and states that “an alignment score is finally used to report the best matching alignment” (pg. 724, l. column). In other words, Krawitz teaches providing the initial alignment or a candidate realignment based on selection criteria.
With respect to claim 2, Albers teaches an invention in which “candidate variants… are added to… candidate haplotypes” (pg. 963, r. column) and “each candidate indel is applied to each of these eight candidate haplotypes, so that the number of candidate haplotypes is eight times the number of candidate indels” (pg. 964, l. column), i.e. iterative introduction.
With respect to claim 3, Albers teaches “candidate haplotypes… consisting of all combinations of these variants” (pg. 963, r. column). 
With respect to claim 5, as stated above, Albers teaches applying indels to candidate haplotypes in an iterative manner (to which some order of priority is implicit). This claim is not limited to any specific order of priority, thus any (even unspecified) ordering of indels falls within the claimed “prioritizing”.
With respect to claim 8, Albers states that “when more than one indel is observed at a single locus… we selected the indel supported by the largest number of reads” (Supplementary Information, pg. 8, 1st ¶).
With respect to claim 12, Albers gives an example wherein they first “estimate… for every subset of candidate haplotypes… the haplotype frequencies” (pg. 965 l. column). This is evaluation by a first criterion: comparison of the candidate haplotypes with each other. They then “calculate the posterior probability for each of… four sets of haplotypes“ using the “probability of the data… for each subset of haplotypes… and the prior probability… for each scenario” (pg. 965 l. column), i.e. using probabilities derived from the reads (initial alignments). This is evaluation by a second criterion: comparison of the candidate haplotype subsets with the initial alignment data.
With respect to claim 13, both Albers and Ajawatanawong characterize indels as a category of mismatch between the reference and sample sequences. Albers shows this implicitly (see pg. 963, Figure 2) while Ajawatanawong defines indel regions as “gap-containing alignment columns plus all flanking non-gapped columns with sequence conservation below a designated threshold” (pg. 341, l. column). In other words, the methods of these references define indels by means of base mismatches between the aligned reads and reference sequence and apply their methods to alignments thusly determined to have indels (i.e. to be eligible).
Claim 14 shares limitations with claims 1 and 13, and is similarly made obvious by Albers, Ajawatanawong and Krawitz. Looping the method does not patently distinguish this claim from those previous.
Claims 15, 16 and 18 are directed to a computer system that implements the method of claims 1, 3 and 5.  Claims 19, 20 and 22 are directed to a computer program product that implements the method of claims 1, 2–3 and 5.  Albers teaches performing the method using a computer system including software (Abstract).
An invention would have been obvious to one of ordinary skill in the art if there existed teaching, suggestion or motivation in the art to combine existing teachings in a manner that would have rendered the claimed invention. Ajawatanawong states that “SeqFIRE was developed with the primary purpose of allowing users to explore and extract indel regions” (pg. 345, r. column), a function that “can be used to identify universal sequence motifs” (pg. 342, r. column), and “future plans for the program include pipelining existing and publicly available alignment programs” (pg. 346, r. column). Ajawatanawong thereby teaches utility of indel extraction, i.e. creation of a flattened aligned read, with regards to further sequence read alignment. Prior to the time of invention, said practitioner would have used the features unique to the preparatory method taught by Ajawatanawong to enhance the preparatory steps within the method of sequencing read realignment of Albers. Said practitioner would have readily predicted that the computer-implemented system of sequencing read realignment implementing said features would successfully operate in the manner documented.
An invention would have been obvious to one of ordinary skill in the art if there existed teaching, suggestion or motivation in the art to combine existing teachings in a manner that would have rendered the claimed invention. Krawitz teaches that existing techniques suffer from “systematic errors in [single nucleotide variant] detection” which their technique “can be used to reduce”. Krawitz thereby teaches advantage to use of their method. Prior to the time of invention, said practitioner would have used the features unique to the computer-implemented method of sequencing read realignment taught by Krawitz to enhance the computer-implemented method of sequencing read realignment of Albers. Said practitioner would have readily predicted that the computer-implemented system of sequencing read realignment implementing said features would successfully operate in the manner documented.
In this way the disclosure of Albers, in view of Ajawatanawong and Krawitz, makes obvious the limitations of claims 1-3, 5, 8, 12-16, 18-20 and 22. Thus, the claimed inventions are prima facie obvious.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Albers, Ajawatanawong and Krawitz as applied to claim 1 above, and further in view of Budowle et al. (Journal of Forensic Science, 55(5): 1190-1195; published September 2010).
With respect to claim 9, Budowle teaches a “general 3’ preference” wherein their method “first selects between two candidate alignments the one with the insertion or insertions at the 3’ end of the sequence” and, upon a tie, “selects between these by preferring the alignment that has the 3’ most deletion” (pg. 1192, r. column).
With respect to claims 10-11, Budowle teaches a “general overarching principle… to select an alignment with the least number of differences between the [reference sequence] and the sample sequence” (pg. 1191, r. column), i.e. least number of bases mismatched.
An invention would have been obvious to one of ordinary skill in the art if there existed teaching, suggestion or motivation in the art to combine existing teachings in a manner that would have rendered the claimed invention. Budowle states that testing of their method against an “independent validation data set” found “20 different sequences (with 56 occurrences) … discordant with the … software types”, differences which “manual examination… by qualified experts resolved… in favor of the software” (1194, l. column). Budowle thereby teaches utility of their method in generating candidate alignments. Prior to the time of invention, said practitioner would have used the features unique to the computer-implemented method of sequencing read realignment taught by Budowle to enhance the computer-implemented method of sequencing read realignment of Albers. Said practitioner would have readily predicted that the computer-implemented system of sequencing read realignment implementing said features would successfully operate in the manner documented.
In this way the disclosure of Albers, in view of Ajawatanawong, Krawitz and Budowle, makes obvious the limitations of claims 9-11. Thus, the claimed inventions are prima facie obvious.

Conclusion
Claim 12 is objected to.
Claims 1-22 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theodore C. Striegel whose telephone number is (571)272-1860. The examiner can normally be reached Mondays and Wednesdays 7:30am-5:30pm ET, Tuesdays, Thursdays and every other Friday 8:00am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.C.S./Examiner, Art Unit 1671                                                                                                                                                                                                        
/Soren Harward/Primary Examiner, Art Unit 1671